              Case 2:19-cv-05009-JMA Document 1-1 Filed 09/03/19 Page 1 of 1 PageID #: 6

   Information to identify the case:
   Debtor
                      Orion Healthcorp, Inc.                             EIN 58−1597246
                      Name


   United States Bankruptcy Court Eastern District of New York
                                                                         Date case filed for chapter 11 3/16/18
   Case number: 8−18−71748−ast



                                            TRANSMITTAL OF NOTICE OF APPEAL

TO THE CLERK, U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK:

A Notice of Appeal was filed on August 30, 2019 by Sanford P Rosen on behalf of Porteck India Infoservices Private
Ltd., appealing Ordered, Denying Motion of Porteck India Infoservices Private Ltd. for Order authorizing allowance,
document number 762.

Pursuant to Bankruptcy Rule 8003(d)(1), the following documents are being transmitted:
1. Notice of Appeal to District Court by Sanford P Rosen on behalf of Porteck India Infoservices Private Ltd.




Dated: September 3, 2019                                                        Robert A. Gavin, Jr., Clerk of Court


                                                                                By: Amy Tenneriello
                                                                                ________________
                                                                                Deputy Clerk
BLtroap.jsp [Transmittal of Notice of Appeal 04/17/17]
